Case 1:20-cv-00019-GBD Document 34 Filed 05/05/20 Paw 1ofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Se ee ee ee ee ee ee ee eee ee ee ee x
HONG LIU,
Plaintiff,
-against-

FARAGAY&FUTURE INC.; SMART KING LTD.; wee
JIAWEI WANG; CHAOYING DENG, : 20 Civ. 19 (GBD) NY

Defendants. ;
wee ee eee ee eee Xx |

GEORGE B. DANIELS, District Judge:

The May 28, 2020 oral argument is adjourned to August 20, 2020 at 10:30 a.m.

Dated: May 5, 2020
New York, New York
SO ORDERED.

A f
Cringe, B Darla

GEORGE & DANIELS
ED STATES DISTRICT JUDGE

 

 

 
